Citation Nr: 0638106	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  94-17 740	)	DATE
	)
   RECONSIDERATION	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder.

REPRESENTATION

Veteran represented by:	John E. Howell, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran, C.E., and F.M.   


ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel  


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1959 to November 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 1993 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Procedural History 

In a decision in January 1997, the Board denied service 
connection for a psychiatric disorder to include post-
traumatic stress disorder.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court). Pursuant to a joint motion for remand, in 
March 1999, the Court vacated the Board's decision and 
remanded the case to the Board for evidentiary development.  

In a decision in July 1999, the Board denied the claim.  The 
veteran then appealed the Board's decision to the Court, but 
he subsequently withdrew his appeal in favor of a motion for 
reconsideration.  In March 2000, an Order for Reconsideration 
by an expanded panel of the Board was granted by the Vice 
Chairman of the Board.  The newly constituted Reconsideration 
Panel remanded the case to the RO in April 2000.  

In a decision in June 2003, the Reconsideration Panel denied 
the claim of service connection for a psychiatric disorder to 
include post-traumatic stress disorder.  The veteran then 
appealed the decision to the Court.  In an order entered in 
March 2006, the Court vacated the Board's decision and again 
remanded the case to the Board.  It is now before the 
Reconsideration Panel for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 



REMAND

In the order entered in March 2006, the Court found that the 
Board erred by adjudicating the claim before VA complied with 
the regulatory duty to assist the veteran in obtaining 
records of the State Department or by informing him that 
either such documents do not exist or efforts to track down 
the documents would be futile. 

The veteran through counsel argues that full compliance with 
the duty to assist requires that the VA attempt to obtain 
records from the United States Department of State (State 
Department) that may corroborate the veteran's claimed 
service in Vietnam during 1962.  

In compliance with the Court's order, the case is REMANDED 
for the following action:
1. Ensure VCAA compliance with the duty 
to notify under Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which was 
decided after the Board's decision in 
June 2003. 

2. Ask the State Department for 
records, classified or declassified, 
pertaining to the deployment of U.S. 
Army personnel stationed in Germany to 
the Republic of Vietnam during 1962 who 
volunteered for temporary duty for the 
purpose of serving as trainers to South 
Vietnamese military forces.  

The relevant facts to be provided 
in the request should include the 
veteran's name, service number ([redacted] 
[redacted]), and Social Security 
number.  Also, in 1962, the 
veteran served in Btry C, 1st 
Howitzer Bn, 75th Arty, APO 177 
(Ansbach, Germany). 

3. If no records are obtained from the 
State Department, notify the veteran 
that the records either do not exist or 
further efforts to obtain the records 
would be futile. 

4. After the above action is completed, 
adjudicate the claim.  If the claim is 
denied, furnish the veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



			
	Mark D. Hindin	Barry F. Bohan
	Veterans Law Judge	Veterans Law Judge
	 Board of Veterans' Appeals	Board of Veterans' Appeals
		 


		
	George E. Guido Jr.
Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


